DETAILED ACTION
This Office action is in response to a non-provisional utility patent application filed by Applicant on 11/7/2020.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 

Response to Amendment
Applicant amends claims 1 and 11 and introduces new claims 15-20.  All amendments have been fully considered.
Applicant’s amendments to claim 11 are sufficient to overcome the previous rejection under 35 U.S.C. 112(b) for antecedent basis issues.  Examiner withdraws the rejection.

Response to Arguments
Applicant presents arguments with respect to independent claims 1 and 8. All arguments have been fully considered.
Applicant’s arguments are persuasive. In light of Applicant’s arguments, Examiner agrees that the previous rejection of the claims under 35 U.S.C. 103 requires reconsideration.  An additional search was conducted and a new rejection under 35 U.S.C. 103 is presented using a new combination (including a new primary reference) of art as the basis of the new rejection is presented below.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-2, 8-9, 15-16, 18-19 rejected under 35 U.S.C. 103 as being unpatentable over He (U.S. Pat. App. Pub. 2017/0094506 A1) in view of Smith (U.S. Pat. App. Pub. 2006/0174102 A1) in view of Hsu (U.S. Pat. App. Pub. 2005/0081036 A1).
Regarding claim 1, He discloses: a method, comprising: sending at least one of a restricted local operator services indication and security capabilities associated with the restricted local operator services (when a UE moves between networks, the UE sends to the network (the MME) an NAS security algorithm supported by the UE. He para. 0014.); deriving a non-access stratum security key with the symmetric root key (the network (MME) derives an NAS protection key according to the root key. He para. 0014.).  
He does not disclose: receiving a non-access stratum key exchange request including a symmetric root key, the symmetric root key being encrypted with a public key; acknowledging the non-access stratum key exchange request; and deriving radio interface keys for user plane and radio resource control with the symmetric root key.
However, Smith does disclose: receiving a non-access stratum key exchange request including a symmetric root key, the symmetric root key being encrypted with a public key (transmitting a request to initiate a key exchange where the message is secured with the global key. Smith Fig 6B and para. 0079.): acknowledging the non-access stratum key exchange request (the subsequent step returned by the controller 600 to the request for exchange can be understood to be an acknowledgement of the exchange request because it responds by sending the controller key 609. Smith Fig. 6B and paras. 0079-0080.).
Therefore, it would have been prima facie obvious to one of ordinary skill in the art prior to the effective filing date of the claimed invention to modify the negotiating, by user equipment, the security capabilities between heterogeneous wireless communications networks of He with initiating a key exchange protected by a public key and receiving acknowledgement based upon the teachings of Smith.  The motivation being to protect a key exchange between electronic devices on a network at a time when the interaction is most vulnerable. Smith para. 0056.
He in view of Smith does not disclose: deriving radio interface keys for user plane and radio resource control with the symmetric root key.
Hsu does disclose: deriving radio interface keys for user plane and radio resource control with the symmetric root key (master session keys from the shared root secret is used to derive encryption keys for the protection of actual traffic between a mobile device and a network. Hsu para. 0044.).
Therefore, it would have been prima facie obvious to one of ordinary skill in the art prior to the effective filing date of the claimed invention to modify the negotiating, by user equipment, the security capabilities between heterogeneous wireless communications networks of He with deriving radio interface keys for radio resource control with symmetric keys based upon the teachings of Hsu.  The motivation being to protect the actual device interface traffic with a static root secret used to generate keys on a per packet data session basis. Hsu para. 0044.
Regarding claim 2, He in view of Smith in view of Hsu discloses the limitation of claim 1, wherein the method is implemented by a user equipment (the network switching is performed by a UE. He para. 0014.).  
Regarding claim 8, He discloses: an apparatus, comprising: a transceiver that sends at least one of a restricted local operator services indication and security capabilities associated with the restricted local operator services (when a UE moves between networks, the UE sends to the network (the MME) an NAS security algorithm supported by the UE. He para. 0014.) and derives a non-access stratum security key with the symmetric root key (the network (MME) derives an NAS protection key according to the root key. He para. 0014.).
He does not disclose: receives a non-access stratum key exchange request including a symmetric root key, the symmetric root key being encrypted with a public key; and a controller that acknowledges the non-access stratum key exchange request, and derives radio interface keys for user plane and radio resource control with the symmetric root key.
However, Smith does disclose: receives a non-access stratum key exchange request including a symmetric root key, the symmetric root key being encrypted with a public key (transmitting a request to initiate a key exchange where the message is secured with the global key. Smith Fig 6B and para. 0079.); and a controller that acknowledges the non-access stratum key exchange request (the subsequent step returned by the controller 600 to the request for exchange can be understood to be an acknowledgement of the exchange request because it responds by sending the controller key 609. Smith Fig. 6B and paras. 0079-0080.).
Therefore, it would have been prima facie obvious to one of ordinary skill in the art prior to the effective filing date of the claimed invention to modify the negotiating, by user equipment, the security capabilities between heterogeneous wireless communications networks of He with initiating a key exchange protected by a public key and receiving acknowledgement based upon the teachings of Smith.  The motivation being to protect a key exchange between electronic devices on a network at a time when the interaction is most vulnerable. Smith para. 0056.
He in view of Smith does not disclose: derives radio interface keys for user plane and radio resource control with the symmetric root key.
Hsu does disclose: derives radio interface keys for user plane and radio resource control with the symmetric root key (master session keys from the shared root secret is used to derive encryption keys for the protection of actual traffic between a mobile device and a network. Hsu para. 0044.).
Therefore, it would have been prima facie obvious to one of ordinary skill in the art prior to the effective filing date of the claimed invention to modify the negotiating, by user equipment, the security capabilities between heterogeneous wireless communications networks of He with deriving radio interface keys for radio resource control with symmetric keys based upon the teachings of Hsu.  The motivation being to protect the actual device interface traffic with a static root secret used to generate keys on a per packet data session basis. Hsu para. 0044.  
Regarding claim 9, He in view of Smith in view of Hsu discloses the limitation of claim 8, wherein the apparatus is a user equipment (the network switching is performed by a UE. He para. 0014.).  
Regarding claim 15, He in view of Smith in view of Hsu disclose the limitations of claim 1, wherein sending at least one comprises sending to a network entity of a network, by a user equipment that does not have valid credentials to access the network, at least one of a restricted local operator services indication and security capabilities associated with the restricted local operator services (the switching of a UE between the 2G/3G network and the LTE network, the security capability negotiation cannot be performed, resulting in the subsequent interaction between the UE and the network cannot be ensured. He para. 0006.).  
Regarding claim 16, He in view of Smith in view of Hsu disclose the limitations of claim 1, wherein the radio interface keys for user plane and radio resource control are derived from the symmetric root key (master session keys from the shared root secret is used to derive encryption keys for the protection of actual traffic between a mobile device and a network. Hsu para. 0044.).  
Regarding claim 18, He in view of Smith in view of Hsu disclose the limitations of claim 8, wherein the transceiver sends at least one of by sending, to a network entity of a network, by a user equipment that does not have valid credentials to access the network, at least one of a restricted local operator services indication and security capabilities associated with the restricted local operator services (the switching of a UE between the 2G/3G network and the LTE network, the security capability negotiation cannot be performed, resulting in the subsequent interaction between the UE and the network cannot be ensured. He para. 0006.).  
Regarding claim 19, He in view of Smith in view of Hsu disclose the limitations of claim 8, wherein the radio interface keys for user plane and radio resource control are derived from the symmetric root key (master session keys from the shared root secret is used to derive encryption keys for the protection of actual traffic between a mobile device and a network. Hsu para. 0044.).  

Allowable Subject Matter
Claims 3-7, 7-14, 17 and 20 objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Thomas (U.S. Pat. App. Pub. 2011/0026714 A1), Malek (U.S. Pat. App. Pub. 2014/0068261 A1), Palanigounder (U.S. Pat. App. Pub. 2017/0006469 A1), and Isozaki (U.S. Pat. App. Pub. 2007/0204161 A1).
Any inquiry concerning this communication or earlier communications from the examiner should be directed to VANCE M LITTLE whose telephone number is (571) 270-0408.  The examiner can normally be reached on Monday - Friday 9:30am - 5:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Carl Colin can be reached on (571) 272-3862.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/VANCE M LITTLE/Examiner, Art Unit 2493